         Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 DINO ANTOLINI,

                           Plaintiff,

           vs.                                                       COMPLAINT

                                                                     Case No.:
 STEVEN GAUTIER-WINTHER, NINE & C,
 LLC, DIMITRI C. VLAHAKIS a/k/a DIMITRI
 C. VLAMAKIS, KIMLOAN PHAM and 177                                   JURY TRIAL DEMANDED
 CHRYSTIE INC.,


               Defendants.
- - - - - - - - - - - - - - - - - - x

           Plaintiff, DINO ANTOLINI (hereinafter the “Plaintiff”), through his undersigned

 counsel, hereby files this Complaint and sues STEVEN GAUTIER-WINTHER, NINE

 & C, LLC, DIMITRI C. VLAHAKIS a/k/a DIMITRI C. VLAMAKIS, KIMLOAN

 PHAM and 177 CHRYSTIE INC., (hereinafter, the “Defendants”) for injunctive relief,

 attorney’s fees and costs (including, but not limited to, court costs and expert fees)

 pursuant to 42 U.S.C. §12181, et. seq., of the AMERICANS WITH DISABILITIES

 ACT (“ADA”), the NEW YORK CITY HUMAN RIGHTS LAW ("NYCHRL"), and the

 NEW YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and alleges:


                                      JURISDICTION AND PARTIES

            1.       This is an action for declaratory and injunctive relief pursuant to Title III

            of the Americans With Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter

            referred to as the “ADA”). This Court is vested with original jurisdiction under

            28 U.S.C. §1331, 1343, 2201 and pursuant to §1367(a) and the Court has

            supplemental jurisdiction over Plaintiff’s claims brought under the laws of the

            State of New York.
      Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 2 of 18


        2.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) in that all

events giving rise to this lawsuit occurred in New York and the acts of discrimination

alleged in this complaint occurred in this District and the public accommodation which is

the subject of this action is situated in this District.

        3.      The remedies provided by the New York State Human Rights Law Against

Discrimination are not exclusive and state administrative remedies need not be exhausted

in connection with suits brought under the Federal Civil Rights Act.

        4.      At the time of Plaintiff’s visit to the Defendants’ Subject Facility in

October of 2018, prior to instituting the instant action, DINO ANTOLINI (hereinafter

referred to as “Plaintiff”) was a resident of the City and State of New York and suffers

from what constitutes a “qualified disability” under the Americans with Disability Act

of 1990. He is an individual with numerous disabilities including ataxia, which obviates

the voluntary control of his muscle movements as a result of the dysfunction of his

nervous system, including his cerebellum. He has undergone surgical intervention,

consisting of internal fixation of a 14-inch intramedullary rod along with seven

Kuntscher nails in an attempt to stabilize his left hip but to no avail.

        5.      The Plaintiff personally visited Defendants’ Property, but was denied

full and equal access to, and full and equal enjoyment of the facilities at Defendants’

Property, which is the subject of this lawsuit.

        6.      Upon information and belief defendants are authorized to conduct,

and is conducting business within the State of New York and is the owner, lessee

and/or operator of the real property (hereinafter and heretofore referred to

collectively as “Defendants’ Property”) and the owner of the improvements of the

Subject Facility which is located at 145 Avenue C, New York, New York 10009

(hereinafter and heretofore referred to collectively as “Subject Facility”).
      Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 3 of 18




        7.      Upon information and belief the defendants maintain, manage and control

the Subject Facility, established as a restaurant, Esperanto, and is a “place of Public

Accommodation” within the meaning of Title III of the ADA because its operations affect

commerce and among other things, it is “a restaurant, bar or other establishment serving

food or drink.” 42 U.S.C. §12181(7)(B); see 28 C.F.R. §3 6.104. All events giving rise to

this lawsuit occurred in the City and State of New York and as such venue is proper in this

Court as the premises is located in the City and State of New York.

 COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        8.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its requirements.

The effective date of the Title III of the ADA was January 26, 1992. 42 U.S.C. §12181; 20

C.F.R. §36.508(a).

        9.      Congress found, among other things, that:

                (i)     some 43,000,000 Americans have one or more physical or
                mental disabilities, and this number shall increase as the population
                continues to grow older;

                (i)     historically, society has tended to isolate and segregate
                individuals with disabilities, and, despite some improvements,
                such forms of discrimination against disabled individuals continue
                to be a pervasive social problem, requiring serious attention;

                (i) discrimination against disabled individuals persists in such
                critical areas as employment, housing, public accommodations,
                transportation, communication, recreation, institutionalization,
                health services, voting and access to public services and public
                facilities;

                (iv)   individuals with disabilities continually suffer forms of
      Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 4 of 18




                        discrimination, including outright intentional
                        exclusion, the discriminatory effects of architectural,
                        transportation, and communication barriers, failure to make
                        modifications to existing facilities and practices. Exclusionary
                        qualification standards and criteria, segregation, and
                        regulation to lesser services, programs, benefits, or other
                        opportunities; and,

               (v)       the continuing existence of unfair and unnecessary
                discrimination and prejudice denies people with disabilities the
                opportunity to compete on an equal basis and to pursue those
                opportunities for which our country is justifiably famous, and
                costs the United States billions of dollars in unnecessary expenses
                resulting from dependency and non-productivity.

               42 U.S.C. §12101(a)(1)-(3), (5) and (9).

       10.     Congress explicitly stated that the purpose of the ADA was to:

               (i)     provide a clear and comprehensive national mandate for
               the elimination of discrimination against individuals with
               disabilities;

               (ii)    provide clear, strong, consistent, enforceable standards
               addressing discrimination against individuals with disabilities;
               and,

               (iii) invoke the sweep of congressional authority, including the
              power to enforce the fourteenth amendment and to regulate
              commerce, in order to address the major areas of discrimination
              faced on a daily by people with disabilities.

               42 U.S.C. §12101(b)(1)(2) and (4).

       11.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject

Facility is a place of public accommodation in that it is a Restaurant, which provides goods

and services to the public.

       12.     The Plaintiff is informed and believes, and therefore alleges, that the

Subject Facility has begun operations, and/or undergone substantial remodeling, repairs

and/or alterations, since January 26, 1990, and/or has sufficient income to make readily

achievable accessibility modifications.

                                               5
      Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 5 of 18




        13.     Defendants have discriminated, and continues to discriminate, against the

Plaintiff, and others who are similarly situated, by denying full and equal access to, and

full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or

accommodations at Defendant’s Property, in derogation of 42 U.S.C. §12101, et. seq.,

and as prohibited by 42 U.S.C. §12182, et. seq., and by failing to remove architectural

barriers pursuant to 42 U.S.C.§12182(b)(2)(a)(iv), where such removal is readily

achievable.

        14.     The Plaintiff has been unable to, and continues to be unable to, enjoy full

and equal safe access to, and the benefits of, all the accommodations and services offered

at Defendants’ Property. Prior to the filing of this lawsuit, Plaintiff personally visited

Defendants’ Property, with the intention of using Defendants’ facilities, but was denied

access to the Subject Property, and therefore suffered an injury in fact. Plaintiff specifically

intends to visit the Restaurant in the future, but continues to be injured in that he is unable

to and continues to be discriminated against due to the architectural barriers which remain

at Subject Property, all in violation of the ADA, and the New York State and New York

City Human Rights Law. The barriers to access the Restaurant have effectively denied

Plaintiff’s ability to visit the property and have caused embarrassment, anxiety and

frustration to the Plaintiff by not being able to access the Restaurant.




                                              5
      Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 6 of 18




        15.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations

to implement the requirements of the ADA, known as the Americans with Disabilities

Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

which said Department may obtain civil penalties of up to $110,000 for the first

violation and $150,000 for any subsequent violation.

        16.     The Defendants’ Subject Facility is in violation of 42 U.S.C. §12181, et.

seq., the ADA and 28 C.F.R. §36.302, et. seq., and is discriminating against the Plaintiff

as a result of inter alia, the following specific violations:

  Failure to provide accessible entrance due to the multiple steps at said entrance to the
  Restaurant and the failure to install ramps with appropriate slope and signage, and/or
  otherwise provide an accessible and properly designated entrance, as required by 28

  C.F.R. Part 36. The step leading inside the Subject Facility is an insurmountable barrier

  to the ingress and egress of Plaintiff and to individuals who use wheelchairs violating

  207. Standards 4.3.2(1) requires at least one accessible route be provided from public

  streets or sidewalks to the accessible building entrance they serve. The steps at the
  entrance to the Restaurant means there is no accessible route for the Plaintiff or others

  who use a wheelchair.

  The steps at the entrance violate 206.1, 206.2, and 206.2.1 by failing to provide an
  accessible route from the city sidewalk to the restaurant entrance. The steps violate
  206.4 which require that entrances shall comply with 404 and be on an accessible route
  complying with 402.
    Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 7 of 18



Required minimum maneuvering clearance not provided at entrance door to the

restaurant; Failure to provide accessible aisles of at least 36 inches clearance between

parallel edges of tables or between a wall and the table edges to all accessible tables in

accordance with the requirements of 28 C.F.R. Part 36, Section 5.3. Failure to provide

accessible seating for a disabled person(s) at a bar or adjacent table in the bar area as

required by 2010 ADAAG §902, 902.1, 902.3, 4.32.4.

Inaccessible dining tables as required minimum knee and toe clearance not provided at
dining tables.

Compliant signage identifying the restroom not provided as required.

Failure to provide an accessible pathway, of at least 36 inches in width, in front of

restroom area, in violation of 28 C.F.R. Part 36, Section 4.3.3.

Failure to provide at least one lavatory that has a clear floor space for a forward
approach of at least 30 inches wide and 48 inches long as required by 2010 ADAAG §
606.2;

Failure to provide sufficient clear floor space around both water closets which does not

allow for any obstructing elements in this space as required by 2010 ADAAG §§ 4.22,

603, 603.2.3, 604, 604.3 and 604.3.1. Failure to provide sufficient clear floor

space/sufficient turning radius, in restrooms, to provide safe adequate maneuverability.

Failure to rearrange stall partitions and/or walls to provide sufficient accessibility and

maneuvering space in restroom for individuals with disabilities, as required by 28

C.F.R. Part 36, Section 4.17. Failure to provide a clear path to the water closet that is

the proper width as required by 2010 ADAAG § 403.5.1; Failure to provide

accessible restroom door handles that can be operable with one hand and does not

require tight grasping, pinching or twisting of the wrist, as required by 28 C.F.R Part

36, Sections 4.13.9 and 4.27.4. Failure to provide at least 17 inches depth clearance
    Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 8 of 18

under lavatories as required by 28 C.F.R. Part 36, Section 4.19.2, and storage of items

underneath. Failure to provide at least 17 inches depth clearance under lavatories as

required by 28 C.F.R. Part 36, Section 4.19.2, and storage of items underneath.

Failure to provide a hand operated flush control located on the open side of the

accessible water closet as required by Section 604.6.

Failure to provide the required underside clearance of at least 29 inches above the

finished floor to the bottom of the apron under lavatories for accessibility, in

compliance with 28 C.F.R. Part 36, Section 4.1 and Section 4.19.2.

Failure to provide paper towel dispenser in restroom at an accessible height, as required
by 28 C.F.R. Part 36, Section 4.22.7.
Failure to provide soap dispenser at an accessible height in restroom, as required by 28
C.F.R. Part 36, Section 4.22.7.

Failure to install accessible mirror in restroom in compliance with 28 C.F.R. Part 36,
Section 4.19.6. Failure to provide an accessible locking mechanism on restroom door that
can be operable with one hand and shall not require tight grasping, pinching or twisting of
the wrist as required by 28 C.F.R. Part 36, Section 4.27.4. Failure to provide ADA
compliant signage in restroom area in violation of 28 C.F.R. Part 36, Section 4.30.

Failure to install the required rear grab bars in restrooms, around an accessible toilet
in accordance with 28 C.F.R. Part 36, Section 4.17.6. Failure to provide adequate
directional and accurate informational signage throughout the Subject Facility as
required by 28 C.F.R. Part 36, Section 4.1.3(16).
Failure to provide signage in the Subject Facility addressing people with
disabilities telling them that accessible services are provided as required by
28 C.F.R. Part 36, Section 4.30.4. Photographs depicting some of the
discriminatory barriers are annexed as Exhibit 1, made a part hereof and
incorporated by reference herein.
   17.      Upon information and belief, there are other current violations of

            the ADA at Defendants’ Property, and only upon a full
 Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 9 of 18




        inspection can all said violations be identified.

18.     To date the architectural barriers, the removal of which is readily

        achievable, and other violations of the ADA still exist and have not

        been remedied or altered in such a way as to effectuate compliance

        with the provisions of the ADA.

19.     Pursuant to the ADA, 42 U.S.C. §12101 et seq., and 28 C.F.R.

        §36.304, the Defendants were required to make the Subject Facility,

        a place of public accommodation, accessible to persons with

        disabilities since January 28, 1992. To date, the Defendant has failed

        to comply with this mandate.

 20.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

        to grant the Plaintiff’s injunctive relief; including an order to alter the

        subject facility to make them independently accessible to, and

        useable by, individuals with disabilities to the extent required by the

        ADA and closing the subject facilities until the requisite modifications are

        completed.

 21.    Defendants’ failure to remove the barriers to access constitutes a

        pattern and practice of disability discrimination in violation of 42

        U.S.C. sections 12188(b)(1)(B)(i), (b)(2)(A)(iv), and 28 C.F.R. Sec.

        503(a).

COUNT II - VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS
LAW

  22.    The New York City Human Rights Law provides:

         (a) It shall be an unlawful discriminatory practice for any person,

         being the owner, lessee, proprietor, manager, superintendent, agent or
   Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 10 of 18


          employee of any place or provider of public accommodation because
          of the actual or perceived … disability … of any person, directly or
          indirectly, to refuse, withhold from or deny to such person any of the
          accommodations, advantages, facilities or privileges thereof … to the
          effect that any of the accommodations, advantages, facilities and
          privileges of any such place or provider shall be refused, withheld
          from or denied to any person on account of … disability …

          NYC Admin. Code § 8-107(4)(a).

    23.   Defendants are in violation of the New York City Human Rights Law

          by denying the Plaintiff full and safe access to all of the benefits,

          accommodations and services of the Subject Facility.

    24.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1

          through 23 as if set forth in their entirety herein.

COUNT III - VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS
                               LAW

    25.   The New York State Human Rights Law provides:
          (a) It shall be an unlawful discriminatory practice for any person, being
          the owner, lessee, proprietor, manager, superintendent, agent or
          employee of any place of public accommodation…. because of the …
          disability … of any person, directly or indirectly, to refuse, withhold
          from or deny to such person any of the accommodations, advantages,
          facilities or privileges thereof … to the effect that any of the
          accommodations, advantages, facilities and privileges of any such place
          shall be refused, withheld from or denied to any person on account of …
          disability ……NYS Executive Law § 296 (2)(a).
    26.   Defendants’ Property is a place of public accommodation as defined in

          the New York State Human Rights Law.

    27.   The Defendants have further violated the New York State Human Rights

          Law by being in violation of the rights provided under the ADA.

    28.   Defendants are in violation of the New York State Human Rights Law by

          denying the Plaintiff full and safe access to all of the benefits,

          accommodations and services of the Subject Facility.
Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 11 of 18

 29.    The Defendants have failed to make all readily achievable accommodations

        and modifications to remove barriers to access in violation of Executive Law

        §296(2) (c) (iii).

 30.    The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through

        29 as if set forth in their entirety here.

 31.    As a direct and proximate result of Defendants’ unlawful discrimination,

        in violation of the Executive Law Plaintiff has suffered, and continues

        to suffer emotional distress, including, but not limited to humiliation,

        embarrassment, stress and anxiety.

 32.    But for Defendants’ failure to maintain non-discriminatory policies and

        procedures and to provide equal access to the goods and services

        provided at Defendants’ public accommodation, Plaintiff would not

        have suffered these harms.

 33.    Plaintiff is entitled to be compensated for the damages resulting in

        Defendants’ discrimination and for failure to provide equal access.

  34.   Additionally, the Court should award punitive damages in this matter

        due to Defendants’ intentionally discriminatory policies, retaliatory

        treatment towards Plaintiff, and Defendants’ continued and repeated

        failure to provide access despite the law requiring same for over

        twenty-five (25) years.

  35.   These requirements apply to all businesses, but when Defendants, who

        had the ability to comply with the law but purposefully chose to delay

        compliance and to maintain discriminatory policies, such as the

        Defendants in the subject suit, a punitive award is more than appropriate.
 Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 12 of 18




                         ATTORNEYS’ FEES AND COSTS

   36.    The Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. The Plaintiff is entitled to have his reasonable

attorneys’ fees, costs and expenses paid by the Defendants, pursuant to the ADA and the

New York City and New York State Human Rights Law. Plaintiff prays for judgment

pursuant to N.Y. Exec. Law § 297, including compensatory damages contemplated by §

297(9).


                                   DAMAGES

   37.    Plaintiff demands compensatory damages in the sum of TWENTY- FIVE

   THOUSAND DOLLARS ($25,000.00) per violation of the NYCHRL and the

   NYSHRL, severally;


                                  INJUNCTIVE RELIEF

   38. Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  the Plaintiff’s injunctive relief; including an order to alter the subject facilities to

  make them readily accessible to, and useable by, individuals with disabilities to the

  extent required by the ADA, the New York City Human Rights Law, and the New

  York State Human Rights Law, and closing the subject facilities until the requisite

  modifications are completed.

                     WHEREFORE, Plaintiff hereby demands judgment against the

          Defendants and requests the following injunctive and declaratory relief:

   A.     The Court declares that the subject property and Subject Facility

          owned, operated, leased, controlled and/or administered by the
Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 13 of 18




       Defendants are violative of the ADA, the New York City Human

       Rights Law, Executive Law and of the New York State Human

       Rights Law;

 B.    The Court enter an Order requiring the Defendants to alter their

       facilities and amenities to make them accessible to and usable by

       individuals with disabilities to the full extent required by the Title

       III of the ADA, the NYCHRL and the NYSHRL; issue a

       permanent injunction ordering the Defendants to remove all

       violations of the ADA, Executive Law and Administrative Code,

       including, but not limited to, the violations set forth above;

 C.   Award plaintiff compensatory damages in a sum of TWENTY-
      FIVE THOUSAND DOLLARS ($25,000.00) per violation, of the
      NYCHRL and the NYSHRL, severally;

 D.    Issue a permanent injunction against the Defendants, requiring

       Defendants and all persons or entities in active concert therewith, to

       provide accessible route into the restaurant at the Premises for

       individuals who use wheelchairs, and to make all public portions of

       the Premises accessible to him;

 E.    Find that Plaintiff is a prevailing party in this lawsuit and award

       reasonable attorney's fees, costs and expenses against Defendants, and

       award such other and further relief, at law or in equity, including, but

       not limited to, punitive damages to which Plaintiff may be justly entitled;
Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 14 of 18




 F.    Retain jurisdiction over the Defendants until the Court is satisfied that the

       Defendants' unlawful practices, acts and omissions no longer exist and will

       not reoccur;

 G.    The Court awards such other and further relief as it deems necessary, just

       and proper.



                              JURY DEMANDED

        Plaintiff demands a trial by jury of all issues of fact and damages.




  Dated: Syosset, New York
         April 3, 2018



                                                   S/S
                                      Stuart H. Finkelstein, Esq.
                                      FINKELSTEIN LAW GROUP, PLLC
                                      Attorneys for Plaintiff
                                      338 Jericho Turnpike
                                      Syosset, New York 11791
                                      Telephone: (718) 261-4900
Case 1:18-cv-10767-JMF Exhibit “1” 1 Filed 11/17/18 Page 15 of 18
                        Document
Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 16 of 18
Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 17 of 18
Case 1:18-cv-10767-JMF Document 1 Filed 11/17/18 Page 18 of 18
